Citation Nr: 1113744	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Goodall Hospital, on January 6, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the of the Fee Processing Center (FPC) of the Department of Veterans' Affairs Medical Center (VAMC) in Togus, Maine which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Goodall Hospital, on January 6, 2007.

A statement of the case (SOC) was issued in June 2007.  The Veteran filed a timely substantive appeal (via the VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.  

During the pendency of this appeal, the Veteran was scheduled for a Travel Board hearing before a member of the Board in April 2008, however, as he failed to appear for the hearing and the record is absent of any request for a postponement, motion for a new hearing, or showing of good cause.  As such the hearing request will be processed as if it had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran received treatment at the Goodall Hospital, on January 6, 2007, for a service-connected disability.

2.  Treatment was not authorized in advance by VA.

3.  The treatment was for a medical emergency based on the Veteran's perception.

4.  A VA facility was not feasibly available on January 6, 2007.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement for medical services provided at the Goodall Hospital, on January 6, 2007, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Generally, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under the statutory provisions, effective October 10, 1008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1).


Analysis

In statements presented throughout the duration of the appeal, the Veteran and his representative have maintained that he was told to report to the Togus, Maine VAMC for an appointment regarding his severe back pain and for mediations.  He drove to Augusta, Maine on January 3, 2007, from his hometown in Acton, Maine, approximately 100 miles and over two hours away.  The Veteran stated that he arrived late in Augusta and took a motel room for the night.  He then reported arriving to the VAMC emergency room on January 4, 2007, at which time he was asked to sit while a nurse took his vital signs and thereafter was escorted out by security guards.  The Veteran's representative stated that he went to the VAMC later that same day and was attended by a physician who noted that the patient was a Veteran with benefits and they needed to obtain his history, assign a primary care physician, and get him in contact with the pain clinic as soon as possible.  The Veteran stated that he had to stay another night in a motel and reported again to the VAMC on January 5, 2007 and he was told to wait for two hours to come back.  He stated that, at this time, he attempted to get a room at the motel again however, he was told to leave at once as it was beyond his check out time and the motel was sold out.  Therefore, the Veteran reported that he left town as he was in terrible pain and was out of medications.  He stated he had illness due to a withdrawal of his medication on January 6, 2007, and, after calling the VAMC in Roxbury, Massachusetts, and being told by a VA physician on duty to report to the nearest emergency room, the Veteran sought treatment at a private facility and was released after being provided medication and a prescription.

The Veteran is service-connected for:  a back condition, evaluated as 70 percent disabling; residuals of a foot injury, evaluated as 10 percent disabling; and a condition of the skeletal system, evaluated as noncompensable (0 percent).  The evidence of record indicates that he was also found unemployable.  

VA outpatient treatment reports reflect that the Veteran presented on January 4, 2007 with a request for medications, including Oxycontin and Valium, and reported that he had been seen in Boston and had just come to Maine.  He reported to the VA nurse that he was out of medications and therefore he smoked marijuana, drank alcohol and had bought medication on "the street."  He also reported to a VA physician that he was out of his Oxycodone and Diazepam and had brought in empty bottles from the Lowell VAMC and a private pharmacy.  The VA physician reported that the notes from the VAMC in Lowell indicate that the nurse practitioner received at least three notifications from the Veteran that his controlled substances had been stolen and he wanted a replacement.  The Veteran reported having a history of neck and back fractures and the VA physician noted that he had been sitting comfortably without visible signs of pain.  At this time, the VA physician asked an officer to remove the Veteran from the facility and he was not going to receive any controlled substances.  

A subsequent VA outpatient treatment report on January 4, 2007 reflects that the Veteran returned to the VAMC and reported that he had been receiving care from the Lowell VA clinic and reported a history of neck and back fractures and an injured leg for which he was issued Oxycontin and Valium for chronic pain issues.  The Veteran reported having moved to Maine recently and was presently living in Acton but was staying at the Best Western at this time.  He reported having acquired drugs from illegal methods since being in Maine.  The VA physician at this time noted the Veteran's history of psychiatric hospitalization based upon an allegation of his wife that he was homicidal and wanted to kill her, for which he was an inpatient for 10 days and received a prescription for Oxycontin and Valium.  

The VA physician noted that he had no data to go on or to help him make an appropriate decision, and that, although reports indicated that the Veteran did not keep appointments and may not be respectful of the medical plan for narcotics, this may have been exaggerated since some of it came from his wife, whom he was in the middle of divorcing.  It was noted that the Veteran's history needed clarification with the Lowell VA clinic.  The VA physician found that since the Veteran had moved to Maine and was a Veteran with benefits, it was in their best interest to find out his history and make sure he got in with a primary care physician and with the pain clinic as soon as possible.  He also thought the Veteran needed to have a good, solid, narcotic plan with a contract and that, based upon the fact that the Veteran had real chronic pain issues and would need care and medications, this would need to be pursued aggressively.  The VA physician noted that the Veteran was escorted out by the police earlier that day, although at that time he was not disruptive or argumentative and was not currently disruptive or difficult in any way.  

VA outpatient treatment reports reflect that, on January 5, 2007, the Veteran reported to the VA for a pain medicine consult.  At this time, he was noted to be agitated, stating that he needed to be given medicine, Valium and pain medication.  the Veteran reported that he was now using alcohol and cannabis because he could not get any medication and that he had to move out of his hotel on this day.  The Veteran was asked to return at one o'clock p.m. and agreed.  In reviewing the Veteran's VA medical records, the VA nurse practitioner noted that in October 2006 the Veteran needed to admit himself to stabilize mania and then was treated for the back.  The records from the Boston VAMC also noted the Veteran had prescriptions for:  Tylenol, last filled in November 2006; Valium 5 since 1993, last filled in October 2006; Lithium; Olanzapine; Buprioion; Percocet; Oxycodone 5, last filled in December 2006; Darvocet; Tramodol; Diclofenac; Meloxicam; Baclofen; and Botox XL.  She also noted the Veteran's past imaging studies at the VAMC in Boston including magnetic resonance imaging (MRI) reports of the spine and a bone density scan.  The VA nurse practitioner found that, although this information suggested the Veteran had a reason for pain and would need further evaluation and possible vertebroplasty, his mania noted in the reports suggested stabilization of his mental health was the first priority.  She made note that he was to be first evaluated by mental health if he returned.  The Veteran was noted to have not returned and after calling the local motel he was staying at, the VA nurse practitioner was informed that he checked out that morning.  

On January 6, 2007 the Veteran was treated for chronic back pain at the emergency room at the Goodall Hospital.  The Veteran requested medication refills and reported symptoms of vomiting, headaches, abdomen pain, decreased appetite, back pain and withdrawal.  A history of back fracture was noted.  He was prescribed medications, including Oxycodone and Valium, and was asked to follow-up with the VA for medications on Monday.  

Based on the foregoing facts, the Board concludes, after resolving all reasonable doubt in favor of the Veteran, that the Veteran's chronic back pain due to the his service-connected disability (i.e. back condition) and the need for medication constituted a medical emergency of such nature that he could reasonably conclude delay would have been hazardous to life or health.  In this regard, the Board notes that the Veteran had attempted on three occasions to receive treatment (i.e. medication for his chronic back pain) at the Togus VAMC located in Augusta, Maine, which was approximately 100 miles and over a two hour drive from his house, prior to going to a private hospital for treatment after he returned home.  On his second visit to the VAMC on January 4, 2007, the VA physician found that the Veteran needed to have a good, solid, narcotic plan with a contract and that, based upon the fact that the Veteran had real chronic pain issues and would need care and medications.  Thereafter, on January 5, 2007, the nurse practitioner at the pain clinic noted that the Veteran's past prescriptions at the VA included Valium, which had last been filled in October 2006, and Oxycodone 5, which had last been filled in December 2006.  She also found that based on VAMC imaging results, the Veteran had a had a reason for pain and would need further evaluation and possible vertebroplasty.  

The Board has also considered the Veteran's lay statements which are supported by the evidence of record.  In this regard, the Board notes that the VA outpatient treatment reports reflect the Veteran had been staying at a motel for at least two nights in an attempt to seek medication for his back pain prior to his returning home.  Additionally, the closest VA facility to his home was over two hours away, which the Board finds did not allow for a VA facility to be reasonably feasible.  Moreover, the private treatment reports from the Goodall Hospital reflect that the Veteran had symptoms of vomiting, headaches, abdomen pain, decreased appetite, back pain and withdrawal for which he was provided a prescription for pain medication.

Accordingly, the Veteran's service-connected status for his back disability, in combination with the reasonably perceived emergent circumstances and the driving time and geographic distance to the nearest VA facility, satisfies the conditions set forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Entitlement to payment or reimbursement of the unauthorized medical expenses is therefore granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Goodall Hospital, on January 6, 2007, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


